Case: 16-40303      Document: 00513804766         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40303                         United States Court of Appeals

                                  c/w No. 16-40313                                Fifth Circuit


                                 Conference Calendar                            FILED
                                                                        December 20, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

JOSE DAVID BALDERAS-BUENO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:15-CR-623-1
                            USDC No. 5:15-CR-1052-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose David
Balderas-Bueno has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).            Balderas-Bueno has not filed a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40303   Document: 00513804766     Page: 2    Date Filed: 12/20/2016


                                No. 16-40303
                              c/w No. 16-40313

response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeals
present no nonfrivolous issue for appellate review.      Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH CIR.
R. 42.2.




                                      2